Citation Nr: 0415171	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  96-43 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for disability of the 
eyes.

2.  Entitlement to service connection for a skin disability 
of the back.

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a bilateral ankle 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1982 to August 
1986.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

The veteran testified in support of his claims at hearings 
held at the RO before Hearing Officers in April 1997 and June 
1998, and by videoconference before the undersigned in 
November 2000.  In June 2001, the Board remanded these 
remaining claims to the RO for additional development.  

In its June 2001 remand, the Board referred to the RO for 
appropriate action a possible raised claim of entitlement to 
service connection for disability of the toes.  The Board 
explained that, during a hearing, the veteran had testified 
that he had discomfort of the toes, but it was unclear 
whether he was seeking service connection for a toe 
disability separate from his service-connected pes planus.  
In response, the RO sought clarification of this matter.  In 
a written statement received in May 2002 and during a 
telephone conversation with the RO in September 2002, the 
veteran clarified that he was seeking service connection for 
both foot and toe disabilities, including as secondary to his 
service-connected bilateral pes planus.  Despite this fact, 
in a rating decision dated January 2004, the RO decided 
claims for service connection for foot, but not toe, 
disabilities.  This matter is thus again referred to the RO 
for appropriate action. 

The Board also refers to the RO for appropriate action other 
possible raised claims.  In a written statement received in 
January 2004, the veteran mentions various problems 
associated with his feet, including his toes and heels.  The 
Board is unclear whether the veteran intends this statement 
to constitute a raised claim for an increased evaluation for 
his service-connected bilateral pes planus or a notice of 
disagreement with the RO's January 2004 denial of service 
connection for a vascular condition, bilateral feet, and 
service connection for a neurological condition, peripheral 
neuropathy, bilateral feet.  

The Board REMANDS the issues of entitlement to service 
connection for a bilateral knee disability and entitlement to 
service connection for a bilateral ankle disability to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran and his representative if they are 
required to take further action with regard to these claims.  


FINDINGS OF FACT

1.  VA has provided the veteran adequate notice and 
assistance with regard to his claims for service connection 
for disability of the eyes and a skin disability of the back.

2.  The veteran does not currently have residuals of his in-
service eye injuries.  

3.  The veteran does not currently have a skin disability of 
the back. 


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of injuries to his 
eyes, which were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 

2.  A skin disability of the back was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for disability of the eyes and 
whether he is entitled to service connection for a skin 
disability of the back. 

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the veteran's claims for service 
connection for disability of the eyes and a skin disability 
of the back, VA has strictly complied with the notification 
and assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court has also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In this case, the RO initially denied the veteran's claims 
for service connection for disability of the eyes and a skin 
disability of the back in a rating decision dated July 1996.  
Thereafter, in a letter dated July 2001, the RO notified the 
veteran of the change in the law.  The RO also notified the 
veteran of the evidence needed to substantiate his claims for 
service connection, including evidence relating a current 
disability to an in-service injury, disease or event, and of 
VA's newly expanded duties to notify and assist.  The RO 
indicated that it was developing the veteran's claims 
pursuant to the latter duty and would assist the veteran in 
obtaining and developing all outstanding evidence provided he 
identified the source or sources of that evidence, including 
the name and addresses of all persons with relevant records, 
the approximate time frame covered by the records, and, if 
they were medical records, the condition for which the 
veteran was treated.  The RO asked the veteran to complete 
and sign the enclosed forms authorizing the release of his 
medical records for all health care providers not associated 
with VA or the military.  The RO indicated that it was 
required by law to make reasonable efforts to assist the 
veteran, including by obtaining medical records, employment 
records, or records from other Federal agencies, but that 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent evidence. 

The content of this notice, considered in conjunction with 
the content of other documents sent to the veteran while his 
appeal was pending, reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini.  

As previously indicated, the VCAA notice informed the veteran 
that VA would assist the veteran in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the veteran 
should identify such evidence or obtain and submit it to the 
RO in support of his claims.  In addition, in letters dated 
May 1996 and June 1996, a rating decision dated July 1996, a 
letter notifying the veteran of that decision, a statement of 
the case issued in August 1996, and supplemental statements 
of the case issued in November 1996, September 1997, November 
1997, March 2000, and July 2002, the RO notified the veteran 
of the reasons for which his claims had been denied, the 
evidence it had requested in support of those claims, the 
evidence it had considered in denying those claims, and the 
evidence still needed to substantiate those claims, and 
provided him the regulations pertinent to claims for service 
connection.    

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the aggregate, VA met the content notification 
requirements of the VCAA.  Moreover, the Court, in Pelegrini, 
supra at 422, left open the possibility that any error in the 
timing of a VCAA notice may be non-prejudicial to a claimant.  
The Court raised concerns as to whether timing defects might 
nullify the purpose of the notice by requiring a claimant to 
overcome an adverse decision.

The Board observes that the only way the RO could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  This does not seem to be a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, in reviewing determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
AOJ initial adjudication constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, at 422.  

In regard to notice, all the VCAA requires is that the duty 
to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, because the content requirements of a VCAA 
notice have essentially been satisfied in regard to the 
claims for service connection for disability of the eye and a 
skin disability of the back, any error in not providing a 
single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error.



B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical records and VA and private 
treatment records.  As well, VA conducted further medical 
inquiry in an effort to substantiate the veteran's claim.  
See 38 U.S.C.A.§ 5103A(d) (West 2002).  Specifically, the RO 
afforded the veteran VA examinations of his skin and eyes, 
during which the examiner addressed whether the veteran had a 
skin disability or residuals of an injury to his eyes in 
service.  

In an Appellant's Brief dated April 2004, the veteran's 
representative argues that VA has not satisfied its duty to 
assist and that the claims at issue need to be remanded for 
two purposes: (1) so that the RO can initially consider 
evidence that was submitted after the July 2002 issuance of a 
supplemental statement of the case; and (2) the veteran can 
undergo an additional VA examination, during which an 
examiner can comply with previous remand instructions by 
offering an opinion regarding the onset and etiology of the 
claimed disorders.  

The representative's arguments are valid with regard to the 
claims for service connection for bilateral knee and ankle 
disorders, remanded below, but not with regard to the claims 
for service connection for disability of the eyes and a skin 
disability of the back.  

First, the evidence submitted since July 2002 is not 
pertinent to claims for service connection for disabilities 
of the eye and skin.  It does not refer to the veteran's 
skin.  Moreover, it merely mentions an eye examination 
conducted in September 2001 and includes a finding pertaining 
to the veteran's right eyelid, or more specifically, a 
diagnosis of a sty.  The veteran is not claiming service 
connection for such a condition, but rather, has been clear 
in claiming that his in-service injuries have caused 
astigmatism, problems with his vision, and sensitivity to 
light.  As noted in the Introduction section of this 
decision, all other raised claims have been referred to the 
RO for appropriate action.  

Second, during VA eye and skin examinations conducted in May 
2002, an examiner noted eye abnormalities, but found that the 
veteran had no residuals of his in-service eye injuries.  He 
also determined that the veteran did not have any skin 
disorder, thereby alleviating any need for him to discuss the 
etiology of all skin disorders that were present.  Additional 
medical examinations are not necessary to adjudicate the 
veteran's claims for service connection for a skin disability 
of the back or residuals of injury to his eyes in service. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review on the issues of entitlement to service 
connection for disability of the eyes and a skin disability 
of the back.   

II.  Analysis of Claims

The veteran seeks service connection for disability of the 
eyes and a skin disability of the back.  Service connection 
may be granted for disability resulting from injury or 
disease incurred in or aggravated by active service.  38 
U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Disability of the Eyes

In written statements submitted while this appeal was pending 
and during RO and Board videoconference hearings, the veteran 
asserted that he had an eye disability that developed as a 
result of the eye injuries sustained in service.  This 
disability allegedly involved astigmatism, worsening vision, 
and a sensitivity to light.  During the Board videoconference 
hearing, the veteran asserted that aircraft soap splashed 
into his eyes.  Tr. at 15 (November 13, 2000).  He indicated 
that a physician told him that there was a relationship 
between his need to wear glasses and the in-service eye 
injuries.  Tr. at 18.  When asked to describe his current eye 
disorder, from the incident, he indicated it was the need to 
wear glasses to correct his vision.  Tr. 19-20.  However, 
when asked directly whether any doctor told him the reason he 
wore glasses was because he got soap in his eyes, the veteran 
testified that he did not think so.  Tr. at 20.  As shown 
below, the evidence of record does not support his 
assertions.

The veteran had active service from August 1982 to August 
1986.  His service medical records reflect that, during that 
time period, the veteran was shown to have defective distant 
vision and refractive error and to wear glasses.  These 
records also reflect that the veteran complained of, and 
received treatment for, eye complaints.  Specifically, in 
early January 1984, he complained of left eye irritation.  An 
examiner noted erythema and dryness in the left eye.  In late 
January 1984, the veteran injured his right eye when he was 
cleaning paint off of spray paint cans and chemicals splashed 
his right eye.  This injury necessitated irrigation with 
normal saline.  The examiner noted inflamed conjunctiva and 
diagnosed chemical conjunctivitis.  By February 1984, the 
veteran reported feeling better and having no right eye 
discomfort.  In May 1984, the veteran again injured his eyes 
when he was cleaning a deck and cleaning fluid splashed both 
of his eyes.  He then experienced a burning sensation, which 
necessitated two flushings of the eyes.  An examiner noted 
that the veteran had adequate visual acuity and pupils that 
responded to light.  He diagnosed chemical conjunctivitis.  
During a separation examination conducted in August 1986, an 
examiner noted defective visual acuity corrected to 20/20, 
but no residuals of the in-service eye injuries.

Following discharge, in April 1995, a private provider issued 
the veteran new glasses.  However, the veteran did not report 
any problems with his eyes until April 1998, during a VA 
outpatient visit.  On that date, he indicated that he could 
not see clearly and had a left eye that was "like Pac Man."  
A physician referred the veteran for an eye examination, but 
there is no indication in the record that that examination 
was later conducted.  

The veteran underwent a VA eye examination in May 2002.  On 
that date, he reported that, in service, he splashed cleaning 
fluids in his eyes.  He explained to the examiner the 
treatment he received in response to that accident and 
indicated that he initially thought that his eyes healed 
following the treatment.  He further explained that he had 
since learned that he still had eye problems, including 
blurring, an inability to see a far distance, headaches, a 
feeling of shade over his eyes when he looked from left to 
right, a nervous twitch in his eye, and pain when bumped in 
the eyes.  The examiner did not have any records to review 
during the examination.  However, accepting the veteran's 
reported history of an in-service eye injury, which is 
substantiated by the service medical records, the physician 
diagnosed compound myopic astigmatism with distant vision 
corrected to 20/15 bilaterally and near vision corrected to 
20/20 bilaterally, no diploplia, suspect glaucoma, and no 
apparent ocular reason for headaches.  Most importantly, he 
diagnosed "no apparent residual ocular problem from chemical 
splash in 1985."  As the record stands, there is no 
competent medical evidence linking the veteran's current 
visual problems to service.  Indeed, the Board finds that the 
current examination, which considered the veteran's report of 
injury and found no residuals, to be persuasive that the 
veteran does not have an eye disorder as the result of 
service.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for disability of 
the eyes.  To merit an award of service connection under 
38 U.S.C.A. § 1131, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran in this case has submitted no 
evidence, other than his own assertions, indicating that he 
currently has residuals of his in-service eye injuries.  
Unfortunately, these assertions are insufficient to grant the 
veteran's claim as the veteran is considered incompetent to 
diagnose a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

Based on the foregoing, the Board concludes that a disability 
of the eyes was not incurred in or aggravated by service.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
resolution of this claim and the claim must be denied. 

B.  Skin Disability of the Back

In written statements submitted while this appeal was pending 
and during RO and Board videoconference hearings, the veteran 
asserted that he had a skin disability in service for which 
he received extensive treatment, which now affects, in part, 
his back.  During the Board videoconference hearing, the 
veteran indicated that after service, in 1987, a physician 
first told him he had a rash on his back during a visit for 
shoulder complaints.  Since then, his skin disability of the 
back has allegedly necessitated continuous treatment.  Tr. at 
11-12 (Nov. 13, 2000).  

The veteran had active service from August 1982 to August 
1986.  His service medical records reflect that, during that 
time period, he reported problems with his skin.  Examiners 
noted skin abnormalities associated with many parts of the 
veteran's body, but not his back.  During separation 
examination conducted in August 1986, the veteran expressed 
no skin complaints and an examiner noted a normal skin 
evaluation.  

As alleged, following discharge, beginning in 1993, the 
veteran sought treatment for skin complaints.  He did not, 
however, report skin problems associated with his back until 
1996.  Specifically, in January 1996, the veteran reported 
that, since summer, he had had a rash on his back.  An 
examiner noted an unremarkable back and diagnosed 
questionable dry skin. 

Six months later, in June 1996, the veteran underwent VA 
general medical and skin examinations, during which the 
veteran reported a rash in the right posterior shoulder area.  
An examiner indicated that there was no evidence of old or 
new dermatitis in the posterior chest area or right shoulder 
area.

During VA outpatient visits in August 1996 and November 1996, 
the veteran again reported rash on his back, which allegedly 
recurred.  Examiners diagnosed rash and tinea versicolor, 
including of the back.  The veteran received follow-up 
treatment for the latter disorder in December 1996.  
Thereafter, he did not again seek treatment for skin problems 
associated with his back.  

During a VA skin examination conducted in May 2002, the 
veteran reported a skin condition on his back.  He 
specifically indicated that he had "fascial patches" all 
over his back that were moving all over his body.  While the 
examiner noted that there were no records to review, he 
accepted and based his review and findings on the veteran's 
reported history of a skin disorder.  The examiner found 
that, although other doctors previously documented a skin 
condition, he saw no evidence of any such condition, 
including tinea, which he could diagnose or document.  While 
the veteran has reported skin problems, and a rash was 
diagnosed in 1996, there were no subsequent finding of a 
current skin disorder and on examination in May 2002 no skin 
disorder was shown to be present.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a skin disability of the back as the result of 
service.  The veteran has submitted no evidence, other than 
his own assertions, indicating that he currently has a skin 
disability of the back, which is due to service.  The service 
medical records are negative for any skin problems of the 
back, current examination is negative for a skin disability 
of the back and no competent medical evidence relates his 
complaints to service.  His assertions are insufficient to 
grant his claim, as the veteran is not considered competent 
to diagnose a disability.  Espiritu, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

Based on the foregoing, the Board concludes that the veteran 
does not have a skin disability of the back, which had its 
onset or is related to service.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and the claim must be denied. 


ORDER

Service connection for disability of the eyes is denied.

Service connection for a skin disability of the back is 
denied.


REMAND

The veteran also seeks service connection for bilateral knee, 
and bilateral ankle disorders.  For the following reasons, 
additional action is necessary before the Board can decide 
these claims.

First, as the veteran's representative asserted in an April 
2004 Appellant's Brief, the RO last issued the veteran a 
supplemental statement of the case in July 2002.  Thereafter, 
from August 2002 to January 2004, VA medical records were 
associated with the claims file, but not considered in 
support of the claims on remand.  This evidence reflects 
that, in 2002, the veteran was treated for chronic knee and 
ankle pain.  Given that this evidence refers to the veteran's 
knees and ankles and is nonduplicative, the RO must consider 
it in the first instance in support of the veteran's claims.

Second, in its June 2001 remand, the Board noted that the 
service medical records reflected multiple complaints and 
treatment for bilateral ankle and knee pain and that a VA 
examination was needed to determine the nature and etiology 
of the claimed disabilities.  The RO was instructed to 
schedule the veteran for VA examinations of his knees and 
ankles, during which examiners should opine whether it was at 
least as likely as not that any knee or ankle disorder was 
related to the veteran's military service.  Thereafter, in 
May 2002, the RO afforded the veteran a VA examination, but 
during that examination, the examiner did not address whether 
the veteran had knee and ankle disorders.  

As previously discussed, the veteran's representative has 
argued that the examiners' failure to discuss the etiology of 
any knee or ankle disorder shown to exist on examination 
necessitates a remand pursuant to Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  The Board agrees that it may not 
review these two issues until the RO complies fully with the 
Board's June 2001 remand instructions by addressing whether 
the veteran has knee and ankle disorders, and if so, opining 
whether they are related to service.  Stegall, 11 Vet. App. 
at 271 (holding that the Board must ensure compliance with 
remand orders).  

This case is REMANDED for the following:

1.  The RO should afford the veteran a VA 
examination of his knees and ankles.  The 
RO should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all bilateral knee and 
ankle disorders shown to exist; 

b) provide an opinion as to whether 
it is at least as likely as not that 
any knee or ankle disorder shown to 
exist is related to service; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  The RO should then review the 
examination report to ensure that it 
complies with the previous instruction.  
If the report is deficient in any regard, 
the RO should undertake the requisite 
corrective action.  

3.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims for service connection for 
bilateral knee and ankle disabilities 
based on a consideration of all of the 
evidence of record, including that which 
was associated with the claims file after 
the July 2002 issuance of a supplemental 
statement of the case.  If the RO denies 
any benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled expeditiously); see also VBA's Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03 (directing the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



